USCA11 Case: 20-13373      Date Filed: 07/21/2021    Page: 1 of 4



                                                               [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-13373
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:19-cv-00449-MW-MAF


CAMARA BAIYINA NJERI TUNSILL,

                                                                Plaintiff-Appellant,

                                        versus

COMMISSIONER OF EDUCATION,
MICHAEL BRYAN,

                                                              Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (July 21, 2021)

Before MARTIN, BRANCH, and BRASHER, Circuit Judges.

PER CURIAM:

      Camara Tunsill, proceeding pro se, appeals the district court’s dismissal of

her complaint for failure to state a claim. The district court based its dismissal on
          USCA11 Case: 20-13373        Date Filed: 07/21/2021    Page: 2 of 4



several independent grounds. Because Tunsill fails to challenge each of those

independent grounds for dismissal on appeal, we affirm.

      We review a district court’s grant of a motion to dismiss de novo, accepting

the factual allegations in the complaint as true and construing them in the light most

favorable to the plaintiff. Young Apartments, Inc. v. Town of Jupiter, Fla., 529 F.3d

1027, 1037 (11th Cir. 2008). We hold pro se pleadings to a less stringent standard

and construe them more liberally than those drafted by attorneys. Waldman v.

Conway, 871 F.3d 1283, 1289 (11th Cir. 2017). But “a pro se pleading must still

suggest that there is at least some factual support for a claim.” Id. And we will deem

abandoned any issues that a pro se litigant fails to brief on appeal. Id.

      “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for the

judgment against [her] is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d

678, 680 (11th Cir. 2014). If a party fails to challenge any one of those independent

grounds on appeal, she has abandoned any challenge on that ground, and “it follows

that the judgment is due to be affirmed.” Id.

      The district court concluded that Tunsill failed to plausibly allege that her due

process rights were violated by either Bryan or Corcoran. It rested its decision on

several independent grounds. As to Bryan, the district court held that (1) Tunsill

failed to allege any facts showing how Bryan was involved in the events supporting


                                           2
          USCA11 Case: 20-13373       Date Filed: 07/21/2021   Page: 3 of 4



her due process claim; (2) as school principal, Bryan lacked the legal authority to

either suspend or dismiss Tunsill as an employee; (3) Tunsill did not have a protected

interest in communicating with teachers and parents or visiting school property; (4)

she did not request any relief from Bryan in the complaint; and (5) the evidence that

Tunsill attached to her complaint proves that her due process claim is insufficient as

a matter of law. As to Corcoran, the district court held that (1) he could not be held

liable for any events occurring before he began his employment as Commissioner of

Education, and (2) the documents attached to the complaint contradict Tunsill’s

assertions against him because she was afforded due process when she elected to

have a formal hearing.

      Tunsill fails to challenge many of these independent grounds for dismissal on

appeal. As for her allegations against Bryan, Tunsill does not argue on appeal that

(1) she alleged specific facts showing how Bryan was involved in the events

supporting her due process claim, (2) he had the authority to suspend or dismiss her

as an employee, or (3) she requested any relief from him in the complaint. Tunsill

also fails to argue that Corcoran is liable for any events occurring before his

employment as commissioner, despite her claim that she was denied due process

before that point. In fact, she refers to Corcoran only once in her argument when

alleging that he is a state actor under Section 1983 who participated in the




                                          3
          USCA11 Case: 20-13373       Date Filed: 07/21/2021   Page: 4 of 4



deprivation of her due process rights. Because Tunsill failed to challenge the grounds

of the district court’s decision, we affirm. See Sapuppo, 739 F.3d at 680.

      AFFIRMED.




                                          4